Title: To Thomas Jefferson from Edward Church, 1 January 1792
From: Church, Edward
To: Jefferson, Thomas


          Bordeaux, 1 Jan. 1792. He recurs to the proposal made in his last letter for repaying the American debt to France. It is now possible to purchase assignats with bills of exchange on London or Amsterdam at the rate of 6d. to 6 ½d. per livre, the livre currently being valued at 10d. sterling in America. These assignats are receivable into the public treasury at par and therefore would be readily acceptable as a fair and honorable way of paying the debt to France. “If therefore the U.S. cou’d place funds, or establish a Credit, so as to draw here, on Amsterdam, London, or Hamburgh, at 2 to 6 months Usance, they cou’d now pay the debt due to France with a saving of 35 à 40 ⅌ Cent; though this advantage may possibly appear too great to be received by the U.S., yet it is such, as the Citizens of France daily receive from their own Government, as the exigencies of the State demand frequent payments to be made in foreign Countries; while the same Citizens pay the same assignats into the publick Treasury without deduction.”—If this plan is thought improper, another one might be tried. The U.S. might obtain a low interest loan of assignats from “particular Citizens” and pay them into the French treasury “at the rate they were received, or at par, as shall be determined by the U:S: or mutually agreed; for my own part, I am persuaded they will always be receivable, if not at par, yet at a much higher rate, than they can be bought at the market, which offers a favorable opportunity to the U.S.” The payment of the debt in this fashion will assist the French in their glorious struggle for liberty and prevent the money owed by the U.S. from falling into the hands of some future tyrant. Since the King will have sanctioned the act, no succeeding French government will be able to question the validity of this mode of repayment—The monied men of France will eagerly take advantage of the opportunity to pay the debt of America to the French nation, especially if they receive assurances that the Legislative Assembly could transfer the debt.—He urges the need for prompt consideration of his proposals for paying the debt in assignats and apologizes for his inability to support them with greater detail. If his plans are approved in America, he offers his services in carrying them out in France.—A recent express from Paris brings news of the Emperor’s hostile intentions and the formation of a league of Christian powers against France, “Sweden and Poland excepted.”
        